Citation Nr: 0619166	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for migraine headaches.

2.	Entitlement to service connection for fibromyalgia.

3.	Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
October 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina.  

In May 2005, the Board issued a decision denying the 
veteran's claims.  He then appealed to the U. S. Court of 
Appeals for Veterans Claims (Court).  In March 2006, the 
veteran's representative and VA's Office of General Counsel, 
representing the Secretary, filed a joint motion requesting 
that the Court vacate the Board's decision and remand the 
case for further development and readjudication.  The Court 
granted the joint motion that same month and has since 
returned the case to the Board for compliance with the 
directives specified.

To comply with the Court's order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000, and it prescribed several essential 
requirements regarding VA's duty to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).

According to the joint motion, VA did not fulfill its duty to 
assist by requesting copies of private medical records from 
Dr. William Ferrell concerning relevant treatment the veteran 
received from 1993 to 2002.  VA only requested, instead, 
this doctor "furnish without charge a summary covering this 
period of treatment."  So this must be rectified.  
38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(1).
Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as  
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Thus far the veteran's VCAA notice has been limited to an 
explanation of the type of evidence needed to substantiate 
his claims for service connection and his and VA's respective 
obligations insofar as obtaining supporting evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
But he has not yet received notice of the degree of 
disability and effective date elements of these claims, as 
required by the recent holding in Dingess/Hartman, keeping in 
mind the Board's prior decision in May 2005 was before the 
Court decided the Dingess/Hartman case in March 2006.  So he 
should be provided another notice letter that includes a 
discussion of these specific elements.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to any further adjudication 
of the claims on appeal for service 
connection for migraine headaches, 
fibromyalgia and chronic fatigue 
syndrome, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish disability ratings and 
effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Contact Dr. William Ferrell and 
request that he provide all available 
treatment records for the veteran from 
June 1993 until the present (the dates 
of treatment the veteran previously 
identified on his December 2002 medical 
release form).  [Note:  As indicated by 
the joint motion and Court order, these 
treatment records are in addition to 
the detailed treatment summary this 
doctor already provided.]

If the request for treatment records 
from this physician is unsuccessful, 
make all reasonable follow-up attempts.  
Also, if it is determined these records 
cannot be obtained or the further 
efforts to obtain them would clearly be 
futile, notify the veteran of this 
in accordance with 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e).   

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims on 
appeal in light of all additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


